864 F.2d 148
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Marvin L. JONES, Petitioner,v.NATIONAL GALLERY OF ART, Respondent.
No. 88-3269.
United States Court of Appeals, Federal Circuit.
Nov. 9, 1988.

Before RICH, PAULINE NEWMAN and MAYER, Circuit Judges.
PER CURIAM.


1
Petitioner Marvin L. Jones appeals the April 28, 1988, decision of the Merit Systems Protection Board (board), Docket No. DC04328610495, which reversed an initial decision of an administrative judge and sustained the National Gallery of Art's removal of petitioner for unacceptable performance.  Petitioner asserts in conclusory fashion that "[t]he final decision is incorrect" and that his removal was "a 'political setup'."    Upon reviewing the board's decision and the record before us, we conclude that petitioner's arguments have no merit.  Accordingly, we affirm the board's decision on the basis of its opinion, because the decision is not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  5 USC Sec. 7703(c) (1982).